--------------------------------------------------------------------------------

Exhibit 10.2

 
EXECUTION VERSION
 
REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of September 13, 2017, by and between RiceBran Technologies, a California
corporation (the “Company”), and Continental Grain Company, a Delaware
corporation (including its successors and assigns, the “Investor” and, together
with the Company, the “Parties” and each, individually, a “Party”).


WHEREAS, in connection with the Common Stock Purchase Agreement, dated as of the
date hereof and entered into by the Company and the Investor (the “Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Purchase Agreement, to issue and sell to the Investor shares
of common stock of the Company, no par value per share (the “Common Stock”);


WHEREAS, the execution of this Agreement on or before the Closing is a condition
to the Company and the Investor’s mutual obligations at Closing under the
Purchase Agreement; and


WHEREAS, to induce the Investor to consummate the transactions contemplated by
the Purchase Agreement, the Investor and the Company hereby agree that this
Agreement shall govern the rights of the Investor to, and the obligation of the
Company to provide, certain registration rights under the Securities Act of
1933, as amended, and the rules and regulations thereunder, or any similar
successor statute (collectively, the “1933 Act”), and applicable state
securities laws.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and
mutual agreements, representations and warranties, provisions and covenants
contained herein, the Parties, intending to be legally bound hereby, agree as
follows:


1.          Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement shall have the meanings given
such terms in the Purchase Agreement.  As used in this Agreement, the following
terms shall have the following meanings:


“1933 Act” shall have the meaning set forth in the Recitals.


“Agreement” shall have the meaning set forth in the Preamble.


“Common Stock” shall have the meaning set forth in the Recitals.


“Company” shall have the meaning set forth in the Preamble.


“Effectiveness Period” means the period from and after the effectiveness of any
Registration Statement until the date that all Registrable Securities covered by
such Registration Statement have been sold, thereunder or pursuant to Rule 144.
 

--------------------------------------------------------------------------------

“Holder” or “Holders” means any Person owning of record the Shares or
Registrable Securities that have not been sold to the public, or any assignee of
record of such Shares or Registrable Securities to whom the registration rights
conferred by this Agreement have been duly and validly transferred in accordance
with Section 9(g).


“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.


“Investor” shall have the meaning set forth in the Preamble.


“Liquidated Damages” shall have the meaning set forth in Section 6.


“Non-Registration Event” shall have the meaning set forth in Section 6.


“Parties” or “Party” shall have the meaning set forth in the Preamble.


“Pro Rata Portion” means, with respect to each Holder requesting that its shares
be sold in a Public Offering, a number of such shares equal to the aggregate
number of Registrable Securities to be sold in such Public Offering (excluding
any shares to be registered or sold for the account of the Company) multiplied
by a fraction, the numerator of which is the aggregate number of Registrable
Securities held by such Holder, and the denominator of which is the aggregate
number of Registrable Securities held by all Holders requesting that their
Registrable Securities be sold in such Public Offering.


“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the SEC pursuant to the 1933
Act), as amended or supplemented by any prospectus supplement, with respect to
the terms of the offering of any portion of the Registrable Securities covered
by a Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.


“Public Offering” means the offer and sale of Registrable Securities for cash
pursuant to an effective Registration Statement under the 1933 Act (other than a
Registration Statement on Form S-4 or Form S-8 or any successor form).


“Purchase Agreement” shall have the meaning set forth in the Preamble.


“Required Effectiveness Date” means, with respect to the Initial Registration
Statement required to be filed hereunder, the 60th calendar day following the
Required Filing Date (or the 90th calendar day after the Required Filing Date in
the event that such Registration Statement is subject to a full review by the
SEC) and with respect to any additional Registration Statements which may be
required pursuant to Section 2, the 90th calendar day following the date on
which an additional Registration Statement is required to be filed hereunder (or
the 120th calendar day following the date on which an additional Registration
Statement is required to be filed hereunder in the event that such Registration
Statement is subject to a full review by the SEC).
 
2

--------------------------------------------------------------------------------

“Required Filing Date” means, with respect to the Initial Registration Statement
required hereunder, the 45th calendar day following the Closing Date and, with
respect to any additional Registration Statements which may be required pursuant
to Section 2, the earliest practical date on which the Company is permitted by
SEC Guidance to file such additional Registration Statement related to the
Registrable Securities.


“Registrable Securities” means, as of any date of determination, (i) the Common
Stock issued to the Investors under the Purchase Agreement and (ii) any
securities issued as (or issuable upon the conversion or exercise of any right
or other security which is issued as) a dividend or other distribution, stock
split, recapitalization or similar event with respect to the foregoing;
provided, however, that any such Registrable Securities shall cease to be
Registrable Securities (and the Company shall not be required to maintain the
effectiveness of any, or file another, Registration Statement hereunder with
respect thereto) for so long as (x) a Registration Statement with respect to the
sale of such Registrable Securities is declared effective by the SEC under the
1933 Act and such Registrable Securities have been disposed of by the Holder in
accordance with such effective Registration Statement or (y) such Registrable
Securities have been previously sold pursuant to and in accordance with Rule
144.


“Registration Expenses” has the meaning set forth in Section 7.


“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2, including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.


“Rule 415” means Rule 415 promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended or interpreted from time to time, or any similar rule
or regulation hereafter adopted by the SEC having substantially the same purpose
and effect as such Rule.


“SEC” means the Securities and Exchange Commission.


“SEC Guidance” means (i) any publicly available written or oral guidance of the
SEC staff, or any comments, requirements or requests of the SEC staff and (ii)
the 1933 Act.


“Underwritten Takedown” means an underwritten Public Offering pursuant to an
effective Registration Statement.


2.          Registration Statement Requirements.


(a)        The Company shall file with the SEC a Form S-3 registration statement
(or such other form that it is eligible to use) in order to register all or such
portion of the Registrable Securities as permitted by the SEC (provided that the
Company shall use diligent efforts to advocate with the SEC for the registration
of all of the Registrable Securities) pursuant to Rule 415 for resale and
distribution under the 1933 Act on or before the Required Filing Date and use
its best efforts to cause the Registration Statement to be declared effective no
later than the Required Effectiveness Date.  The Form S-3 shall contain
substantially the “Plan of Distribution” attached hereto as Annex B.
 


3

--------------------------------------------------------------------------------

(b)        The Company will use its best efforts to keep each Registration
Statement continuously effective under the 1933 Act for the duration of the
Effectiveness Period.


(c)        In the event that the Company is required by the SEC to cutback the
number of shares being registered in the Registration Statement pursuant to Rule
415, then the Company shall reduce the Registrable Securities pro rata, and
unless otherwise directed in writing by the Holders as to their Registrable
Securities, the number of Registrable Securities and other securities to be
registered on such Registration Statement will first be reduced by securities
included in such Registration Statement that are not Registrable Securities. 
Notwithstanding anything to the contrary contained in this Section 2, if the
Company receives comments from the SEC with respect to the Registration
Statement, and following discussions with and responses to the SEC in which the
Company uses its commercially reasonable efforts and time to cause as many
Registrable Securities for as many Holders as possible to be included in the
Registration Statement filed pursuant to Section 2 without characterizing any
Holder as an underwriter, the Company is unable to cause the inclusion of all
Registrable Securities in such Registration Statement, then the Company may,
following not less than five (5) Trading Days prior written notice to the
Holders, (x) remove from the Registration Statement the minimum number of
Registrable Securities (the “Cut Back Shares”) and/or (y) agree to such
restrictions and limitations on the registration and resale of the Registrable
Securities, in each case as the SEC may require in order for the SEC to allow
such Registration Statement to become effective (collectively, the “SEC
Restrictions”).  Unless the SEC Restrictions otherwise require, any cut-back
imposed pursuant to this Section 2 shall be allocated among the Registrable
Securities of the Holders on a pro rata basis.  No liquidated damages under
Section 6 shall accrue on or as to any Cut Back Shares, and the Required
Effectiveness Date with respect to such additional Registration Statement
including the Cutback Shares will be tolled, until such time as the Company is
able to effect the registration of the Cut Back Shares in accordance with any
SEC Restrictions (such date, the “Restriction Termination Date”).  From and
after the Restriction Termination Date, all provisions of this Section 2
(including, without limitation, the liquidated damages provisions under Section
6, subject to tolling as provided above) shall again be applicable to the Cut
Back Shares (which, for avoidance of doubt, retain their character as
Registrable Securities) so that the Company will be required to file with and
cause to be declared effective by the SEC such additional Registration
Statements in the time frames set forth herein as necessary to ultimately cause
to be covered by effective Registration Statements all Registrable Securities
(if such Registrable Securities cannot at such time be resold by the Holders
thereof pursuant to Rule 144).  The Company may only file an additional
Registration Statement under this Section 2 only if the Initial Registration
Statement has been declared effective.


(d)        If Form S-3 is not available for registration of the resale of the
Registrable Securities hereunder, the Company shall (i) register the resale of
the Registrable Securities on another appropriate form and (ii) undertake to
register the Registrable Securities on Form S-3 as soon as such form is
available; provided, that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as the Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.
 
4

--------------------------------------------------------------------------------

(e)         Notwithstanding anything to the contrary contained herein, in no
event shall the Company be permitted to name any Holder or affiliate of a Holder
as any underwriter without the prior written consent of such Holder.  The
Company may disclose the status of any holder that is, or is affiliated with,
broker-dealer.


3.          Registration Takedown.


(a)        At any time after the first (1st) anniversary of the date hereof and
during which the Company has an effective Registration Statement, by notice to
the Company specifying the intended method or methods of disposition thereof, a
Holder may make a written request (a “Takedown Request”) to the Company to
effect an Underwritten Takedown, of all or portion of the Holder’s Registrable
Securities that are covered by such Registration Statement (stating the
approximate number or range of Registrable Securities to be included in the
Public Offering), and as soon as practicable the Company shall amend or
supplement Registration Statement for such purpose.


(b)        Promptly upon receipt of a Takedown Request (but in no event more
than two (2) Business Days thereafter) for any Underwritten Takedown, the
Company shall deliver a notice (a “Takedown Notice”) to each other Holder with
Registrable Securities covered by the applicable Registration Statement, or to
all other Holders if such Registration Statement is undesignated (each a
“Potential Takedown Participant”).  The Takedown Notice shall offer each such
Potential Takedown Participant the opportunity to include in any Underwritten
Takedown that number of Registrable Securities as each such Potential Takedown
Participant may request in writing.  The Company shall include in the
Underwritten Takedown all such Registrable Securities with respect to which the
Company has received written requests for inclusion therein no later than 9:00
a.m., New York City time, on the second Business Day immediately following the
Takedown Notice Delivery Time; it being understood that for the purposes of this
Section 3(b), the “Takedown Notice Delivery Time” shall be deemed to be the date
of delivery of such notice if it is delivered to Holders at or prior to 12:00
p.m. New York City time and shall be deemed to be the business day immediately
following delivery of such notice if it is delivered to Holders after 12:00 p.m.
New York City time.  Subject to Section 3(c), any Potential Takedown
Participant’s participation in an Underwritten Takedown shall be on the same
terms as the Holders who made the Takedown Request.  Any Potential Takedown
Participant’s request to participate in an Underwritten Takedown shall be
binding on the Potential Takedown Participant, except that such participation
may be conditioned on the Underwritten Takedown being completed within ten (10)
Business Days of its acceptance at a price per share (after giving effect to any
underwriters’ discounts or commissions) to such Potential Takedown Participant
of not less than ninety percent (90%) of the closing price for the shares on
their principal trading market on the Business Day immediately prior to such
Potential Takedown Participant’s election to participate (the “Participation
Conditions”).  Notwithstanding the delivery of any Takedown Notice, but subject
to the Participation Conditions (to the extent applicable), all determinations
as to whether to complete any Underwritten Takedown and as to the timing,
manner, price and other terms of any Underwritten Takedown contemplated by this
Section 3(b) shall be determined by the Holders of a majority of the Registrable
Securities offered by the Holders who made the applicable Takedown Request.
 
5

--------------------------------------------------------------------------------

(c)        The Company shall not be obligated to take any action to effect any
Underwritten Takedown if an Underwritten Takedown was consummated within the
preceding ninety (90) days (unless otherwise consented to by the board of
directors of the Company).


(d)        If the managing underwriter or underwriters of a proposed
Underwritten Takedown pursuant to this Section 3 advise the Company in writing
that, in its or their opinion, the number of securities requested to be included
in the proposed Underwritten Takedown exceeds the number that can be sold in
such Underwritten Takedown without being likely to have a significant adverse
effect on the price, timing or distribution of the securities offered or the
market for the securities offered, the number of Registrable Securities to be
included in such offering shall be (x) first, allocated to each Holder that has
requested to participate in such Underwritten Takedown an amount equal to the
lesser of (i) the number of such Registrable Securities requested to be
registered or sold by such Holder, and (ii) a number of such shares equal to
such Holder’s Pro Rata Portion, and (y) second, and only if all the securities
referred to in clause (x) have been included, the number of other securities
that, in the opinion of such managing underwriter or underwriters can be sold
without having such adverse effect; provided, however, that Registrable
Securities held by the Investor shall not be subject to reduction pursuant to
this Section 3(d) without its prior consent.


4.          Registration Procedures.  In connection with the Company’s
registration obligations hereunder, the Company shall:


(a)        Within a reasonable time before filing a Registration Statement or
amendments or supplements thereto, (i) furnish to the underwriters, if any, and
to the Holders of such Registrable Securities copies of such documents proposed
to be filed, which documents shall be subject to the review, comment and
approval of such underwriters and Holders’ and their respective counsel, and
(ii) make such changes in such documents concerning the Holders prior to the
filing thereof as such Holders, or their counsel, may reasonably request.


(b)        (i) Prepare and file with the SEC such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the SEC such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities, (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424, (iii) respond as promptly as reasonably possible to any
comments received from the SEC with respect to a Registration Statement or any
amendment thereto and provide as promptly as reasonably possible to the Holders
true and complete copies of all correspondence from and to the SEC relating to a
Registration Statement (provided that, the Company shall excise any information
contained therein which would constitute material non-public information
regarding the Company or any of its Subsidiaries), and (iv) comply in all
material respects with the applicable provisions of the 1933 Act and the 1934
Act with respect to the disposition of all Registrable Securities covered by a
Registration Statement during the applicable period in accordance (subject to
the terms of this Agreement) with the intended methods of disposition by the
Holders thereof set forth in such Registration Statement as so amended or in
such Prospectus as so supplemented.
 
6

--------------------------------------------------------------------------------

(c)         If during the Effectiveness Period, the number of Registrable
Securities at any time exceeds 100% of the number of shares of Common Stock then
registered in a Registration Statement, then the Company shall file as soon as
reasonably practicable, but in any case prior to the Required Filing Date, an
additional Registration Statement covering the resale by the Holders of not less
than the number of such Registrable Securities.


(d)        Promptly notify the Holders and the managing underwriter or
underwriters, if any, of the Company’s becoming aware that (i) a Prospectus
relating thereto is required to be delivered under the 1933 Act, of the
happening of any event or passage of time of which the Company has knowledge as
a result of which the Prospectus contained in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing or
the financial statements included therein ineligible for inclusion or which
becomes subject to a SEC, state or other governmental order suspending the
effectiveness of the Registration Statement covering any of the Registrable
Securities or (ii) the representations and warranties of the Company in any
applicable underwriting agreement cease to be true and correct in all material
respects.  The Company shall use its best efforts to ensure that the use of such
Prospectus (as amended) may be resumed as promptly as practicable.  The Investor
hereby covenants that it will not sell any Registrable Securities pursuant to
such Prospectus during the period commencing at the time at which the Company
gives the Investor notice of the suspension of the use of such Prospectus in
accordance with this Section 4(d) and ending at the time the Company gives such
Investor notice that the Investor may thereafter effect sales pursuant to the
Prospectus, or until the Company delivers to the Investor or files with the SEC
and amended or supplemented Prospectus.


(e)        Use its best efforts to avoid the issuance of, or, if issued, obtain
the withdrawal of (i) any order stopping or suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.


(f)         Furnish to each Holder and each underwriter, if any, without charge,
at least one conformed copy of each such Registration Statement and each
amendment thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference to the extent
requested by such Person, and all exhibits to the extent requested by such
Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the SEC; provided, that any
such item which is available on the EDGAR system (or successor thereto) need not
be furnished in physical form.
 
7

--------------------------------------------------------------------------------

(g)        Subject to the terms of this Agreement, the Company hereby consents
to the use of such Prospectus and each amendment or supplement thereto by each
of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto, except after the giving of any notice pursuant to Section
4(d).


(h)        Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that, the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.


(i)          If requested by a Holder, managing underwriter or underwriter, if
any, cooperate with such Holder, managing underwriter or underwriter to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to a
Registration Statement, which certificates shall be free, to the extent
permitted by the Purchase Agreement, of all restrictive legends, and to enable
such Registrable Securities to be in such denominations and registered in such
names as any such Holder may request.


(j)         Otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including, without limitation, Rule 172 under the Securities Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the Securities Act, promptly inform the Holders in writing if,
at any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Holders are
required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.


(k)        The Company shall use its best efforts to maintain eligibility for
use of Form S-3 (or any successor form thereto) for the registration of the
resale of Registrable Securities.


(l)          Promptly incorporate in a Prospectus supplement or post-effective
amendment such information as the managing underwriter or underwriters and the
Holders of a majority of Registrable Securities being sold agree should be
included therein relating to the plan of distribution with respect to such
Registrable Securities; and make all required filings of such Prospectus
supplement or post-effective amendment as soon as reasonably practicable after
being notified of the matters to be incorporated in such Prospectus supplement
or post-effective amendment.
 
8

--------------------------------------------------------------------------------

(m)        Deliver to each selling Holder and each underwriter, if any, without
charge, as many copies of the applicable Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto and such other documents as
such Holder or underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities by such Holder or underwriter (it
being understood that the Company shall consent to the use of such Prospectus or
any amendment or supplement thereto by each of the selling Holders and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus or any amendment or supplement
thereto).


(n)        The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by the applicable Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the seller or sellers thereof or the underwriter
or underwriters, if any, to consummate the disposition of such Registrable
Securities.


(o)        The Company shall make such representations and warranties to the
Holders whose Registrable Securities are being registered, and their
underwriters or agents, if any, in form, substance and scope as are customarily
made by issuers in public offerings similar to the offering then being
undertaken.


(p)        The Company shall enter into such customary agreements (including
underwriting and indemnification agreements) and take all such other actions as
the participating Holders or the managing underwriter or underwriters, if any,
reasonably request in order to expedite or facilitate the Registration and
disposition of such Registrable Securities.


(q)        In the case of an underwritten Public Offering, the Company shall
obtain for delivery to the Holders participating in such Public Offering and to
the underwriter or underwriters, if any, an opinion or opinions (including a
“negative assurance” or “disclosure letter”) from counsel for the Company dated
the date of each closing under the underwriting agreement, in customary form,
scope and substance, which opinions shall be reasonably satisfactory to such
Holders or underwriters, as the case may be, and their respective counsel.


(r)         In the case of an underwritten Public Offering, obtain for delivery
to the Company and the managing underwriter or underwriters, with copies to the
Holders participating in the Public Offering or sale, a comfort letter from the
Company’s independent certified public accountants or independent auditors (and,
if necessary, any other independent certified public accountants or independent
auditors of any subsidiary of the Company or any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement) and a letter from any other
expert named in the Registration Statement in customary form and covering such
matters of the type customarily covered by such letters as the managing
underwriter or underwriters reasonably request, dated the date of execution of
the underwriting agreement and brought down to the date of each closing under
the underwriting agreement.
 
9

--------------------------------------------------------------------------------

(s)        The Company shall provide and cause to be maintained a transfer agent
and registrar for all Registrable Securities covered by the applicable
Registration Statement from and after a date not later than the effective date
of such Registration Statement.


(t)        The Company shall use its best efforts to cause all Registrable
Securities covered by the applicable Registration Statement to be listed on each
securities exchange on which any of the Company’s equity securities are then
listed or quoted and on each inter-dealer quotation system on which any of the
Company’s equity securities are then quoted.


(u)        In the case of marketed Public Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such offering and otherwise to facilitate, cooperate with,
and participate in each proposed offering contemplated herein and customary
selling efforts related thereto.


(v)        The Company shall make available upon reasonable notice at reasonable
times and for reasonable periods for inspection by a representative appointed by
the majority of the Holders covered by the applicable Registration Statement, by
any underwriter participating in any disposition to be effected pursuant to such
Registration Statement and by any attorney, accountant or other agent retained
by such Holders or any such underwriter, all pertinent financial and other
records and pertinent corporate documents and properties of the Company, and
cause all of the Company’s officers, directors and employees and the independent
public accountants who have certified its financial statements to make
themselves available to discuss the business of the Company and to supply all
information reasonably requested by any such Person in connection with such
Registration Statement; provided, however, that any such Person gaining access
to information regarding the Company pursuant to this Section 4(v) shall agree
to hold in strict confidence and shall not make any disclosure or use any
information regarding the Company that the Company determines in good faith to
be confidential, and of which determination such Person is notified, unless (a)
the release of such information is requested or required (by deposition,
interrogatory, requests for information or documents by a governmental entity,
subpoena or similar process), (b) disclosure of such information, in the opinion
of counsel to such Person, is otherwise required by law, (c) such information is
or becomes publicly known other than through a breach of this Agreement or any
other agreement of which such Person has knowledge, (d) such information is or
becomes available to such Person on a non-confidential basis from a source other
than the Company or (e) such information is independently developed by such
Person.


(w)        Take no direct or indirect action prohibited by Regulation M under
the 1934 Act.


5.          Provision of Documents.  It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Holder that
such Holder shall furnish to the Company the completed form of the Selling
Stockholder Questionnaire attached hereto as Annex A and any other customary
documents that the Company may reasonably request to assure compliance with
federal and applicable state securities laws.
 
10

--------------------------------------------------------------------------------

6.          Non-Registration Events.  The Company and the Investors agree that
the Investors will suffer damages if the Registration Statement is not filed by
the Required Filing Date and not declared effective by the SEC by the Required
Effectiveness Date or if, after it is declared effective, its effectiveness is
not maintained in the manner and within the time periods contemplated by Section
2 hereof, and it would not be feasible to ascertain the extent of such damages
with precision.  Accordingly, if (A) the Registration Statement is not filed on
or before the Required Filing Date, (B) the Registration Statement is not
declared effective on or before the Required Effectiveness Date, or (C) any
Registration Statement described in Section 2 is declared effective but shall,
at any time during the three (3) year period following the date hereof,
thereafter cease to be effective for a period of time which shall exceed thirty
(30) days in the aggregate per year (defined as a period of 365 days commencing
on the date the Registration Statement is declared effective) (each such event,
a “Non-Registration Event”), then the Company shall deliver to the Investors, as
liquidated damages (“Liquidated Damages”), an amount equal to one percent (1.0%)
of the aggregate purchase price paid by such Investor pursuant to the Purchase
Agreement for any unregistered Registrable Securities then held by such Holder
and for each subsequent thirty (30) day period (pro rata for any period less
than thirty days) which are subject to such Non-Registration Event.  The maximum
aggregate Liquidated Damages payable to the Investor under this Agreement shall
be five percent (5.0%) of the aggregate purchase price paid by such Investor
pursuant to the Purchase Agreement.  The Company must pay Liquidated Damages in
cash within seven (7) business days following the occurrence of a
Non-Registration Event.  In the event the Company fails to pay the Liquidated
Damages to the Investor within seven (7) business days following the occurrence
of a Non-Registration Event, interest will accrue on the amount of the unpaid
Liquidated Damages at 10% interest per annum.  In the event a Registration
Statement is filed by the Required Filing Date but is withdrawn prior to being
declared effective by the SEC, then such Registration Statement will be deemed
to have not been filed.


7.          Expenses.  All fees and expenses incident to the performance of or
compliance with, this Agreement by the Company, including, without limitation,
all registration and filing fees, printing expenses (if required), fees and
disbursements of counsel and independent public accountants for the Company,
fees and expenses (including reasonable counsel fees) incurred in connection
with complying with state securities or “blue sky” laws, fees of the Financial
Industry Regulatory Authority, Inc. (“FINRA”) in connection with any filing with
FINRA pursuant to FINRA Rule 5110 that may be required to be made by any broker
through which a Holder intends to make sales of Registrable Securities, transfer
taxes, and fees of transfer agents and registrars, messenger, telephone and
delivery expenses, 1933 Act liability insurance, if so desired by the Company,
are called “Registration Expenses.”  The Company will pay all Registration
Expenses in connection with any Registration Statement whether or not any
Registrable Securities are sold pursuant to a Registration Statement; provided,
that, (a) in the case of any Underwritten Takedown effected within two (2) years
of the date hereof as a result of a Takedown Request delivered in accordance
with Section 3(a), the Holders shall reimburse the Company for (i) its
reasonable and documented third-party Registration Expenses in an amount up to
but not exceeding Eighty-Five Thousand Dollars ($85,000) (the “Cap”) plus (ii)
fees payable to the SEC and/or FINRA and reasonable and documented out-of-pocket
travel expenses of senior management of the Company incurred in connection with
any roadshow conducted in connection with such Underwritten Takedown, and (b) if
more than one (1) Underwritten Takedown is effected between the second and
fourth anniversary of the date hereof as a result of a Takedown Request
delivered in accordance with Section 3(a), the Holders shall reimburse the
Company (i) its reasonable and documented third-party Registration Expenses in
an amount up to but not exceeding the Cap plus (ii) fees payable to the SEC
and/or FINRA and reasonable and documented out-of-pocket travel expenses of
senior management of the Company incurred in connection with any roadshow
conducted in connection with such Underwritten Takedown(s).  Each Investor shall
pay the fees and expenses of its counsel, if any, with respect hereto.
 
11

--------------------------------------------------------------------------------

8.          Indemnification and Contribution.


(a)         In the event of a registration of any Registrable Securities under
the 1933 Act pursuant to Section 2, the Company will, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, each of
the officers, directors, members, partners, agents, brokers (including brokers
who offer and sell Registrable Securities as principal as a result of a pledge
or any failure to perform under a margin call of Common Stock), investment
advisors and employees (and any other Persons with a functionally equivalent
role of a Person holding such titles, notwithstanding a lack of such title or
any other title) of each of them, each Person who controls any such Holder
(within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act)
and the officers, directors, members, stockholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling Person (the “Holder Indemnified Parties”), to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to (1) any untrue statement or alleged untrue statement of any
material fact contained in any Registration Statement under which such
Registrable Securities was registered under the 1933 Act pursuant to Section 2,
any preliminary prospectus or final Prospectus contained therein, or any
amendment or supplement thereof, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances when made, and (2) any violation or alleged violation by the
Company of the 1933 Act, the 1934 Act or any state securities law, or any rule
or regulation thereunder, in connection with the performance of the Company’s
obligations under this Agreement and will, subject to the provisions of Section
8(c), reimburse each Holder Indemnified Party for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Loss; provided, however, that the Company shall not be liable to the
Investor to the extent, but only to the extent, that any such Losses are based
upon an untrue statement or omission made in any preliminary prospectus if (i)
the Investor failed to send or deliver a copy of the final prospectus delivered
by the Company to the Investor with or prior to the delivery of written
confirmation of the sale by the Investor to the person asserting the claim from
which such damages arise, (ii) the final prospectus would have corrected such
untrue statement or alleged untrue statement or such omission or alleged
omission, or (iii) to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission so made in conformity with information furnished
by any such Investor in writing specifically for use in such Registration
Statement or prospectus.
 
12

--------------------------------------------------------------------------------

(b)        In the event of a registration of any of the Registrable Securities
under the 1933 Act pursuant to Section 2, each Holder severally but not jointly
will, to the extent permitted by law, indemnify and hold harmless the Company,
and each person, if any, who controls the Company within the meaning of the 1933
Act, each officer of the Company who signs the Registration Statement, each
director of the Company, against all Losses, as incurred, to which the Company
or such officer, director or controlling person may become subject under the
1933 Act or otherwise, insofar as such Losses arise out of or are based solely
upon any untrue statement or alleged untrue statement of any material fact
contained in the Registration Statement under which such Registrable Securities
were registered under the 1933 Act pursuant to Section 2, any preliminary
prospectus or final Prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Company and each
such officer, director and controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Loss, provided, however, that a Holder will only be liable hereunder in any
such case if and only to the extent that any such Loss arises out of or is based
solely upon an untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with information
pertaining to such Holder, as such, furnished in writing to the Company by such
Holder specifically for use in such Registration Statement or Prospectus, and
provided, further, however, that the liability of the Holder hereunder shall be
limited to the net proceeds actually received by the Holder from the sale of
Registrable Securities pursuant to the Registration Statement giving rise to
such indemnification obligation.


(c)        Promptly after receipt by an indemnified party hereunder of notice of
the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party under this Section, except and only if and to the extent
the indemnifying party is prejudiced by such omission (as determined by a
court).  In case any such action shall be brought against any indemnified party
and it shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected, provided,
however, that, if the defendants in any such action include both the indemnified
party and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be reasonable defenses available to indemnified party
which are different from or additional to those available to the indemnifying
party or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, the indemnified parties,
as a group, shall have the right to select one separate counsel, reasonably
satisfactory to the indemnified and indemnifying party, and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other expenses related
to such participation to be reimbursed by the indemnifying party as incurred. 
Subject to the terms of this Agreement, all reasonable fees and expenses of the
indemnified party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such proceeding in a
manner not inconsistent with this Section) shall be paid to the indemnified
party, as incurred, within ten (10) Business Days of written notice thereof to
the indemnifying party; provided, that, the indemnified party shall promptly
reimburse the indemnifying party for that portion of such fees and expenses
applicable to such actions for which such indemnified party is finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) not to be entitled to indemnification
hereunder.  No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending proceeding in
respect of which any indemnified party is a party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.
 
13

--------------------------------------------------------------------------------

(d)        In order to provide for just and equitable contribution in the event
of joint liability under the 1933 Act in any case in which either (i) a Holder,
or any controlling person of a Holder, makes a claim for indemnification
pursuant to this Section 8 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 8 provides for indemnification in such case, or (ii) contribution
under the 1933 Act may be required on the part of the Investor or controlling
person of the Holder in circumstances for which indemnification is not provided
under this Section 8; then, and in each such case, the indemnifying party, in
lieu of indemnifying such indemnified party hereunder, shall contribute to the
amounts paid or payable by such indemnified party as a result of such Loss or
action in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions which resulted in such Loss or
action as well as any other relevant equitable considerations; provided, that
the maximum amount of liability in respect of such contribution shall be
limited, in the case of each Holder, to an amount equal to the net proceeds
(after underwriting fees, commissions or discounts) actually received by the
Holder from the sale of Registrable Securities effected pursuant to such
registration.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.  The Parties agree that it would not be just
and equitable if contribution pursuant hereto were determined by pro rata
allocation or by any other method or allocation which does not take account of
the equitable considerations referred to herein.  No Person guilty or liable of
fraudulent misrepresentation shall be entitled to contribution from any Person;
and


(e)        The indemnity and contribution agreements contained in this Section 8
are in addition to any other liability that the indemnifying parties may have to
the indemnified parties.
 
14

--------------------------------------------------------------------------------

9.          Miscellaneous.


(a)        Remedies.  In the event of a breach by the Company or by a Holder of
any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement. 
Each of the Company and each Holder agrees that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall not assert or shall waive the defense that a remedy at law would be
adequate.


(b)        Compliance.  Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the 1933 Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.


(c)        Piggy-Back Registrations. If, at any time from and after the date
hereof through the end of the Effectiveness Period, there is not an effective
Registration Statement covering all of the Registrable Securities and the
Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the 1933 Act of any of its equity securities, other than on Form S-4 or
Form S-8 (each as promulgated under the 1933 Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with the Company’s stock option or other employee benefit plans, then
the Company shall deliver to each Holder a written notice of such determination
and, if within fifteen days after the date of the delivery of such notice, any
such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Holder requests to be registered; provided, however, that the Company shall not
be required to register any Registrable Securities pursuant to this Section 9(c)
that are eligible for resale pursuant to Rule 144 promulgated by the SEC
pursuant to the 1933 Act or that are the subject of a then effective
Registration Statement and each Holders rights to sell or transfer Registrable
Securities that are excluded from registration pursuant to this Section 9(c)
shall not be precluded or limited by any registration that the Holder would be
entitled to piggy-back on but for this proviso.


(d)        Amendments and Waivers.  The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the same shall be in writing and signed by the Company and the
Holders of a majority of the then outstanding Registrable Securities.  
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of a
Holder or some Holders and that does not directly or indirectly affect the
rights of other Holders may be given by such Holder or Holders of all of the
Registrable Securities to which such waiver or consent relates; provided,
however, that the provisions of this sentence may not be amended, modified, or
supplemented except in accordance with the provisions of the first sentence of
this Section 9(d).
 
15

--------------------------------------------------------------------------------

(e)        Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.


(f)         Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties
and shall inure to the benefit of each Holder.  The Company may not assign
(except by merger) its rights or obligations hereunder without the prior written
consent of all of the Holders of the then outstanding Registrable Securities. 
The Investor and each subsequent Holder may assign their respective rights
hereunder in the manner and to the Persons as permitted under Section 9.1 of the
Purchase Agreement.


(g)        Execution and Counterparts.  This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party.  In the event that any signature
is delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


(h)        Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with Section 9.3 of the Purchase Agreement.


(i)         Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.


(j)         Headings. The headings in this Agreement are for convenience only,
do not constitute a part of the Agreement and shall not be deemed to limit or
affect any of the provisions hereof.


(k)        Independent Nature of Holders’ Obligations and Rights.  The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder hereunder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder hereunder. 
Nothing contained herein or in any other agreement or document delivered at any
closing, and no action taken by any Holder pursuant hereto or thereto, shall be
deemed to constitute the Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Holders
are in any way acting in concert with respect to such obligations or the
transactions contemplated by this Agreement.  Each Holder shall be entitled to
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other Holder to be
joined as an additional party in any proceeding for such purpose.
 
16

--------------------------------------------------------------------------------

(l)         No Inconsistent Agreements.  Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.  Neither the Company nor any of its
Subsidiaries has previously entered into any agreement granting any registration
rights with respect to any of its securities to any person that have not been
satisfied in full.


(m)       Discontinued Disposition.  By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 4(d), such
Holder will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until it is advised in writing (the “Advice”) by
the Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed.  The Company will use its best efforts
to ensure that the use of the Prospectus may be resumed as promptly as is
practicable.  The Company agrees and acknowledges that any periods during which
the Holder is required to discontinue the disposition of the Registrable
Securities hereunder shall be subject to the provisions of Section 6.


(Signature Pages Follow)
 
17

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.





 
RICEBRAN TECHNOLOGIES
     
By:
/s/ Robert Smith
           
Name:
Robert Smith, Ph.D
           
Title:
Chief Executive Officer



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
[Signature Page to Registration Rights Agreement]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.



 
CONTINENTAL GRAIN COMPANY
     
By:  
/s/ Ari Gendason  
Name:  
Ari Gendason
 
Title:    
Senior Vice President – Corporate Investments

 
[Signature Page to Registration Rights Agreement]
 

--------------------------------------------------------------------------------

Annex A
 
RICEBRAN TECHNOLOGIES


Selling Stockholder Notice and Questionnaire


The undersigned beneficial owner of Registrable Securities (as defined in the
Registration Rights Agreement to which this document is Annexed) of RiceBran
Technologies, a California corporation (the “Company”), understands that the
Company has filed or intends to file with the Securities and Exchange Commission
(the “SEC”) a registration statement (the “Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as amended
(the “Securities Act”), of the Registrable Securities, in accordance with the
terms of the Registration Rights Agreement.  A copy of the Registration Rights
Agreement is available from the Company upon request at the address set forth
below.  All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Registration Rights Agreement.


Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.


NOTICE
 
The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.


The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:


QUESTIONNAIRE


1.
Name.



(a)           Full Legal Name of Selling Stockholder:


(b)           Full Legal Name of Registered Holder (if not the same as (a)
above) through which Registrable Securities are held:


(c)           Full Legal Name of Natural Control Person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by this Questionnaire):
 
A-1

--------------------------------------------------------------------------------

2.
Address for Notices to Selling Stockholder:



Telephone:


Fax:


Contact Person:


3.
Broker-Dealer Status:



(a)            Are you a broker-dealer?


Yes   ☐                     No   ☐
 
(b)            If “yes” to Section 3(a), did you receive your Registrable
Securities as compensation for investment banking services to the Company?
 
Yes   ☐                     No   ☐
 
Note:       If “no” to Section 3(b), the SEC’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.
 
(c)            Are you an affiliate of a broker-dealer?
 
Yes   ☐                     No   ☐
 
(d)           If you are an affiliate of a broker-dealer, do you certify that
you purchased the Registrable Securities in the ordinary course of business, and
at the time of the purchase of the Registrable Securities to be resold, you had
no agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?
 
Yes   ☐                     No   ☐
 
Note:       If “no” to Section 3(d), the SEC’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.


4.
Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.



Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.
 
A-2

--------------------------------------------------------------------------------

(a)           Type and Amount of other securities beneficially owned by the
Selling Stockholder:


5.
Relationships with the Company:



Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.


State any exceptions here:
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.


By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.


IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.


Date:
Beneficial Owner:
           
By:
               
Name:
             
Title:
 



PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
 
A-3

--------------------------------------------------------------------------------

Annex B
 
PLAN OF DISTRIBUTION
 
Each Selling Stockholder (the “Selling Stockholders”) of the securities and any
of their pledgees, assignees and successors-in-interest may, from time to time,
sell any or all of their securities covered hereby on the principal Trading
Market or any other stock exchange, market or trading facility on which the
securities are traded or in private transactions.  These sales may be at fixed
or negotiated prices.  A Selling Stockholder may use any one or more of the
following methods when selling securities:
 

·
ordinary brokerage transactions and transactions in which the broker‑dealer
solicits purchasers;

 

·
block trades in which the broker‑dealer will attempt to sell the securities as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·
purchases by a broker‑dealer as principal and resale by the broker‑dealer for
its account;

 

·
an exchange distribution in accordance with the rules of the applicable
exchange;

 

·
privately negotiated transactions;

 

·
settlement of short sales;

 

·
in transactions through broker‑dealers that agree with the Selling Stockholders
to sell a specified number of such securities at a stipulated price per
security;

 

·
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

·
a combination of any such methods of sale; or

 

·
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell securities under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.
 
Broker‑dealers engaged by the Selling Stockholders may arrange for other
brokers‑dealers to participate in sales.  Broker‑dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker‑dealer acts as
agent for the purchaser of securities, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.
 
B-1

--------------------------------------------------------------------------------

In connection with the sale of the securities or interests therein, the Selling
Stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
securities in the course of hedging the positions they assume.  The Selling
Stockholders may also sell securities short and deliver these securities to
close out their short positions, or loan or pledge the securities to
broker-dealers that in turn may sell these securities.  The Selling Stockholders
may also enter into option or other transactions with broker-dealers or other
financial institutions or create one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of securities
offered by this prospectus, which securities such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the securities may be deemed to be “underwriters” within the meaning of
the Securities Act in connection with such sales.  In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the securities purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act.  Each Selling Stockholder has
informed the Company that it does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the
securities.
 
The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the securities.  The Company has agreed to
indemnify the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.
 
Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder.  In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus. The Selling Stockholders have advised us that there is no
underwriter or coordinating broker acting in connection with the proposed sale
of the resale securities by the Selling Stockholders.
 
We agreed to keep this prospectus effective until the earlier of (i) the date on
which the securities may be resold by the Selling Stockholders without
registration and without regard to any volume or manner-of-sale limitations by
reason of Rule 144, without the requirement for the Company to be in compliance
with the current public information under Rule 144 under the Securities Act or
any other rule of similar effect or (ii) all of the securities have been sold
pursuant to this prospectus or Rule 144 under the Securities Act or any other
rule of similar effect.  The resale securities will be sold only through
registered or licensed brokers or dealers if required under applicable state
securities laws. In addition, in certain states, the resale securities covered
hereby may not be sold unless they have been registered or qualified for sale in
the applicable state or an exemption from the registration or qualification
requirement is available and is complied with.
 
B-2

--------------------------------------------------------------------------------

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale securities may not simultaneously
engage in market making activities with respect to the common stock for the
applicable restricted period, as defined in Regulation M, prior to the
commencement of the distribution.  In addition, the Selling Stockholders will be
subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of securities of the common stock by the Selling
Stockholders or any other person.  We will make copies of this prospectus
available to the Selling Stockholders and have informed them of the need to
deliver a copy of this prospectus to each purchaser at or prior to the time of
the sale (including by compliance with Rule 172 under the Securities Act).
 
 
B-3


--------------------------------------------------------------------------------